Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 24, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on May 24, 2021, entering claim amendments dated April 22, 2021.
Claims 1, 2, and 7-9 are amended.  
Claims 1-9 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-7 and 9 are directed toward a system, i.e., apparatus, and Claim 8 is directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted, the rental fee setting apparatus comprising a central processing unit (CPU) and the CPU being programmed to:
detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user;
calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device; 
store in a storage device the SOC of the power storage device at the time of returning of the electric vehicle rented to the user; and
set a rental fee using the SOC at the time of returning, wherein when the SOC at the time of returning is large, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the SOC at the time of returning is small.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward determining a rental fee based on received information.  This is a method of organizing human activity, specifically commercial or legal interactions.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites setting a price or fee for a contractual relationship (i.e., rental), it recites both commercial and legal interactions and thus a method of organizing human activity.  Independent Claims 8 and 9 recite essentially the same features as Claim 1 and are therefore abstract for the same reasons as Claim 1.  
id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or id.  Examiner notes that the electric vehicle and power storage device, as well as determining values about them such as voltage, current, and temperature, are not part of the claimed apparatus or method and are merely an object upon which the method and system operate or a field of use.  See, e.g., MPEP § 2106.05(h).  Alternatively, the obtaining of data from the power storage device is mere insignificant data gathering.  See MPEP § 2106.05(g).  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  As noted above, the electric vehicle and the power storage device are merely objects upon which the method and system operate, i.e., a field of use, and the obtaining of power storage device (i.e., battery) state of charge is insignificant extra-solution activity.  Thus, Applicant’s claims merely 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of setting rental fees that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any rental fee calculation.    
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2-7 recite further limitations regarding what data are used to calculate the rental fee.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more.”  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 8, and 9.  Therefore, Claims 1-9 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kishi Yashuhisa et al. (JP 2013/084199 (A)), noting that Examiner is referring to the machine translation provided in Applicant’s IDS dated November 20, 2018 (hereinafter “Yasuhisa”) in view of Dong et al. (US 2021/0148986, hereinafter “Dong”).

Claims 1, 8, and 9.  Yasuhisa teaches: A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted, the rental fee setting apparatus comprising a central processing unit (CPU) and the CPU being programmed to (see, e.g., ¶ 10 and Figure 1 teaching main device 1a that includes rental charge calculating part 28 that sets a rental fee for a vehicle, noting, e.g., in ¶ 1 that the vehicle is an electric vehicle in which a battery, i.e., power storage device, is mounted, and noting that the calculating part 28 can be a personal computer):
detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user (see ¶ 11 teaching detecting battery temperature and “charge,” which would affect voltage and current; see further ¶ 103; nevertheless, Examiner notes that this is further addressed below);
calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device (see at least ¶s 11 and 103); 
store a SOC (State Of Charge) of the power storage device at a time of returning of the electric vehicle rented to a user (see at least ¶ 12 teaching the vehicle data collecting apparatus 12 including a memory medium such as memory cards; see further ¶ 13 teaching that received data collected on the vehicle regarding vehicle history is stored in the data collecting apparatus 12; Examiner notes that the data received includes a charge and other data about the state of the battery as explained in ¶ 11); and
set a rental fee using the SOC at the time of returning, the SOC at the time of returning being stored in the storage device, wherein when the SOC at the time of returning is large, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the SOC at the time of returning is small (see, e.g., at least ¶s 19 and 23 teaching that the rental charge calculating part 28 will determine battery deterioration and other factors such as charging frequency, i.e., a state of charge, at the end of the rental, and will lower the fee if the frequency is low or will raise the charge if the number of chargings exceeds a threshold).
Regarding detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user and calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device, Examiner notes that Yasuhisa teaches these limitations as noted above because at least ¶s 11 and 103 teach detecting temperature and charge of the battery.  Nevertheless, for the purpose of compact prosecution, even if Yasuhisa fails to teach this limitation, such a limitation is taught in the prior art.  Dong, for example, teaches measuring/detecting initial and final voltage, current, and temperature of a battery while it is used in a rental context (see ¶s 3-6 teaching the rental context; see ¶s 48, 51, 59, 66, 76, and 78-80 teaching measuring all three of these variables to determine the effect of usage on the battery).  As Dong notes, there is a need to correctly estimate the condition on the battery, i.e., degradation degree of the batter “so as to rationally judge a residual value of the battery for the convenience of rational billing” (see ¶ 6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context (as disclosed by Dong) to the known method and system of providing incentives when renting electric vehicles based on usage of the battery (as disclosed by Yasuhisa).  One of ordinary skill in the art would have been motivated to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context because there is a need to correctly estimate the condition on the battery, i.e., 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context (as disclosed by Dong) to the known method and system of providing incentives when renting electric vehicles based on usage of the battery (as disclosed by Yasuhisa), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context to the known method and system of providing incentives when renting electric vehicles based on usage of the battery, because predictably it provides a more specific technique for evaluating degradation of the battery to use in the calculation of incentives).  See also MPEP § 2143(I)(D).
Regarding Claims 8 and 9, these claims recite a method and a system with the electric vehicle and a server, respectively, but in all other facets is co-extensive with Claim 1.  Thus, the rejection of Claim 1 above utilizing a combination of Yasuhisa and Dong is incorporated into these claims.  Yasuhisa further teaches a method and the electric vehicle with mounted power 

Claim 2.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein the CPU is further programmed to to set a current or subsequent rental fee using the SOC at the time of returning, the SOC at the time of returning being stored in the storage device (see ¶ 23 teaching setting a current rental fee using the SOC at the time of returning, noting that this is stored in the storage device as taught in ¶s 12-13; see also ¶ 19 teaching setting a subsequent rental fee using the SOC at the time of returning).

Claim 3.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein
the CPU is further programmed to store a SOC of the power storage device at a time of renting of the electric vehicle (see, e.g., ¶ 15 teaching determining the state of charge at the time of renting), and
when the SOC at the time of renting is small, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the SOC at the time of renting is large (see, e.g., ¶s 18-19 teaching that when the charging frequency, i.e., SOC, is small, then no surcharge will be assessed, which would mean that the rental fee set at the time of renting would be lower than that if the fee were assessed, which happens when the SOC at the time of renting is larger).

Claim 4.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein
the CPU is further programmed to store a degree of deterioration of the power storage device at the time of returning (see, e.g., ¶ 23 teaching a battery deterioration calculating part 27 detecting an actual charging frequency in the rental period), and
when the degree of deterioration of the power storage device at the time of returning is small, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the degree of deterioration is large (see, e.g., ¶ 23 teaching computing the battery deterioration and comparing it with a track record total charging frequency threshold value, and if the charging frequency is smaller than the threshold, it gives an incentive, which as noted in ¶ 21 the incentive is a discount rate).

Claim 5.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein
the CPU is further programmed to store, at the time of returning, information as to whether deterioration of the power storage device results from performance of the power storage device or results from a utilization manner of the user (see, e.g., ¶ 42 teaching storing vehicle usage history data at the end of the rental, i.e., time of returning, including battery deterioration results from performance of the power storage device, which can include utilization manner of the user in the form of how many times it was charged), and
when the deterioration of the power storage device results from the performance of the power storage device, the CPU is further programmed to set the rental fee to be lower than the rental fee set when the deterioration of the power storage device results from the utilization manner of the user (see, e.g., ¶s 43-45 teaching determining whether there should be an incentive or not based on the battery deterioration level, noting that in ¶s 21 and 52 the incentive is a discount rate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Yasuhisa in view of Dong and further in view of Kang et al. (US 2015/0206229, hereinafter “Kang”).

Claim 6.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  Yasuhisa fails to further teach the limitations of Claim 6.  Nevertheless, the prior art teaches these limitations.  For example, Kang teaches: The rental fee setting apparatus according to claim 1, wherein
[the] CPU is further programmed to store positional information of the electric vehicle at the time of returning (see, e.g., ¶ 16 teaching that the vehicle may be an electric vehicle and there may be different return locations), and
the CPU is further programmed to set the rental fee to be different between a case where a position of the electric vehicle at the time of returning is in a predefined range and a case where the position of the electric vehicle at the time of returning is outside the predefined range (see, e.g., ¶ 53 noting that the cost of the rental fees may be reduced or increased based on different return location regions).
As noted in the rejection of Claim 1 above, Yasuhisa teaches obtaining information on the state of the returned electric vehicle.  Kang teaches that, when setting electric vehicle 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the return location being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa and Dong).  One of ordinary skill in the art would have been motivated to apply the known technique of setting a rental fee at least in part on the return location being or not being in a predefined range because dropping off the vehicle in a different region from the pickup could cause burdens by crowding vehicles, which should result in higher rental fees (see Kang ¶ 53).  Thus, assessing a higher rental fee on drop offs that further concentrate the rental vehicles in a particular region eases the burden, “thereby facilitating management of vehicles” (see Kang ¶ 53).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the return location being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa and Dong), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and See also MPEP § 2143(I)(D).

Claim 7.  The combination of Yasuhisa and Dong teaches the limitations of Claim 1.  That combination fails to further teach the limitations of Claim 7.  Nevertheless, the prior art teaches these limitations.  For example, Kang teaches: The rental fee setting apparatus according to claim 1, wherein 
[the] CPU is further programmed to store a clock time at the time of returning (see, e.g., ¶s 14, 20, 29, 35, 45, 51, 53, 73, 75, 76, 77 et al. teaching rental time affecting the rental fee charged), and
the CPU is further programmed to set the rental fee to be different between a case where the time of returning is in a predefined time zone and a case where the time of returning is outside the predefined time zone (see, e.g., ¶s 14, 20, 29, 35, 45, 51, 53, 73, 75, 76, 77 et al. teaching rental time affecting the rental fee charged).
As noted in the rejection of Claim 1 above, Yasuhisa teaches obtaining information on the state of the returned electric vehicle.  Kang teaches that, when setting electric vehicle rental fees, the duration of the rental can affect the amount of the rental fee.  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the rental duration being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa and Dong), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of setting a rental duration at least in part on the return location being or not being in a predefined range to the known method and system of setting a rental fee at least in See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
 Claim Rejections - 35 U.S.C. § 112: 
Examiner notes that the response to arguments in the last office action stated that the § 112(b) rejection was maintained, but there was no rejection.  Examiner apologizes for the ambiguity.  There is no longer any § 112(b) rejection.  
Claim Rejections - 35 U.S.C. § 101:
Claims 1-9 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more than the abstract idea.  Applicant argues that the claims do not fall within any of the enumerated groupings of abstract ideas (i.e., in step 2A prong 1) (see Remarks pages 5-6).  This argument is not persuasive.  As noted in the previous rejections and reiterated above, because the claims recite setting a rental fee, the claims recite commercial and legal interactions (i.e., setting a fee 
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments are directed toward the new amendments and thus are moot in light of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627